 



Exhibit 10.6

PEGASUS SOLUTIONS, INC.

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of the 7th day
of December, 2004, by and between Pegasus Solutions, Inc., a Delaware
corporation (the “Company”) and Robert J. Boles, Jr. (the “Executive”).

WHEREAS, the Company and Executive have previously entered into an Employment
Agreement with an effective date of May 19, 2003 (the “Original Employment
Agreement”); and

WHEREAS, the Board of Directors of the Company has, effective December 7th,
2004, named Executive as the Executive Vice President, Chief Operating Officer
of the Company replacing his previous title of Executive Vice President,
Marketing and Sales; and

WHEREAS, the Company and Executive wish to amend the Original Employment
Agreement to reflect the new title given to and accepted by Executive;

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein and in the Original Employment Agreement and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed as follows:



1.   Section 2 of the Original Employment Agreement is hereby amended to delete
the reference to “Marketing and Sales” in the title of Executive and to replace
it with “Chief Operating Officer”.   2.   The Original Agreement, as amended by
this First Amendment to Employment Agreement, is hereby ratified and confirmed
in all respects.

IN WITNESS WHEREOF, the Company has caused this First Amendment to Employment
Agreement to be executed by its Chairman of the Board or Chairman of the
Compensation Committee and the Executive has executed this First Amendment to
Employment Agreement to be effective December 7, 2004.



PEGASUS SOLUTIONS, INC.   EXECUTIVE:     By:_____________________  
By:____________________     Print: ____________________         Title:
____________________      

 